DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAVEAU et al (US 2012/0123841) in view of BENTRUP (US 10, 134, 078).
CLAIM 1
TAVEAU discloses a computer-implemented method to interact with a customer visiting a
vendor’s business through a customer software application running on a mobile device of the customer
[10042], the method comprising:

[1]	 identifying the customer by authenticating the customer on the customer’s mobile device [See FIG. 1A, (102), ¶0026];
 [3]	 receiving a request to access a bill associated with the customer, so that the customer can provide payment without interacting with an employee of the vendor;[see FIG. 1A
(114), 0031-transaction details which relate to a bill (e.g., items scanned or to be purchased-i.e., description, type quantity and price].
[4] 	receiving a selection of a payment method to apply to pay the bill and an authorization from the customer to pay the bill using the selected payment method [see FIG. 1A (116), ¶0032, ¶0034-¶0035]; and


	TAVEAU discloses identifying the vendor that the customer is currently visiting [See FIG. 1A (110), ¶0030), TAVEAU also discloses in FIG. 5C the use of PayPal, but does not exactly disclose that the customer is visiting without interacting with an employee of the vendor or the vendor device.
	BENTRUP suggests systems and methods for completion or item purchase without merchant interaction [see BENTRUP, abstract, 1:8-13;  2:3-6; 2:29-44; 11:17-30]
	 It would have been obvious before the effective filing date of the invention to have utilized Bentrup so as to not interact with  the vendor or vendor device  and that the payment would be completed without interfacing with an employee or vendor device as taught by Bentrup. The motivation would be to provide added security to the customer’s data.


CLAIM 2
wherein authenticating the customer comprises asking the customer for a username, password,
biometric information, two-factor authentication, or other method of authentication that distinguishes
one customer from another [see ¶0042-¶0044]

CLAIM 3
wherein authenticating the customer comprises during the customer’s first use of the customer
software application, performing a registration step during which the customer initially identifies his or
herself, selects a username, and provides authentication credentials [¶0042-¶0044, ¶0091-registry
entries]




CLAIM 4
wherein identifying the vendor comprises automatically detecting the customer’s current location by accessing GPS, Bluetooth, NFC, camera, or other hardware and software of the customer’s mobile device [See ¶0030] ]

CLAIM 7
further comprising after identifying the vendor and before displaying the bill:
presenting a menu of items available for the customer to purchase from the vendor, [0042]
receiving an order from the customer including a selection of one or more items from the presented menu of items [¶0047], and
submitting the order to the vendor so that the vendor may begin preparing the order for delivery to the customer without the customer interacting with a waitperson of the vendor[¶0047].

CLAIM 8
wherein receiving the request to access the bill comprises detecting that the customer opened
the customer application and indicated that he or she is ready to settle the bill.[ ¶0062-¶0063]

CLAIM 10
wherein receiving the selection of the payment method comprises receiving from the customer a selection of loyalty points earned by the customer through previous usage of the customer software
application.[¶0029- 10 percent credit]

CLAIM 11
wherein submitting the payment comprises submitting the payment using a credit card API to
perform a credit transaction, using a banking API to submit an EFT or ACH payment, deducting a gift card
or loyalty points account, or using a digital payments API to submit a digital payment, wherein submitting the payment transfers value from the customer to the vendor and settles the customer’s bill.[see ¶0091]



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692